Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-14 are allowed.
The claims are free of the prior art given that while the closest prior art of Ayal et al (US PGPub 2015/0082487) teaches a nucleic acid sequence encoding Lab9 which is identical to SEQ ID NO: 4 of the present application, and said protein expressed in a plant to improve stress tolerance, Ayal et al do not teach or suggest a method of improving plant resistance to rice stripe disease and rice black-streaked dwarf disease by expressing this sequence in a plant and selecting transgenic plants with enhanced resistance to rice stripe disease and rice black-streaked dwarf disease.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662